Citation Nr: 0618481	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-29 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to nonservice-connected pension benefits based on 
countable income.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to November 
1947.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbus, South Carolina, that the veteran's income 
exceeded legislative limits for payment of nonservice-
connected pension benefits.

The veteran and his wife appeared before the undersigned in 
October 2005, and a copy of the hearing transcript is of 
record.  It appears that the veteran would like to pursue a 
claim of entitlement to special monthly pension based on the 
need for regular aid and attendance.  That issue is not 
before the Board and, as such, is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's countable family income exceeds limits for 
eligibility to receive nonservice-connected pension benefits.


CONCLUSION OF LAW

Eligibility criteria to receive nonservice-connected pension 
benefits have not been met.  38 U.S.C.A. § 1503 (West 2002); 
38 C.F.R. §§ 3.271, 3.272 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002)) are not applicable to this claim on appeal because the 
appeal turns on a matter of law and not on the underlying 
facts or development of the facts.  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002).  The United States Court of 
Appeals for Veterans Claims (Court) found in Manning that the 
VCAA can have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  Also see Smith v. Gober, 14  Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the 
Board is not required to address the RO's efforts to comply 
with the VCAA with respect to the issue here on appeal.  

The veteran submitted an application for VA nonservice-
connected pension benefits in July 1999 and advised VA that 
his personal income was $1426.00 per month from a civil 
service pension and $175.50 per month from the Social 
Security Administration; he reported that his wife did not 
have an income.  Although the RO determined that the veteran 
had qualifying service and was entitled to nonservice-
connected pension benefits from a medical standpoint, he was 
deemed ineligible for such benefits because his family 
income, calculated on the figures supplied by the veteran, 
exceeded the legislative income limits.  Specifically, the 
veteran's countable family income was determined to be 
$17,112.00, and the income limit for a veteran with 
dependents for 1999 was $11,497.00.

The RO advised the veteran in July 2002 that he continued to 
be ineligible for nonservice-connected pension benefits 
because his family income exceeded the legislative income 
limits.  The veteran appealed that administrative decision 
and in May 2003 advised that his personal income was $1561.00 
per month in 2001, with a total annual income of $18,732.00.  
He requested that his unreimbursed medical expenses be 
considered when determining his countable income, but only 
provided amounts for paid collectively from 2001 to 2003.  
The veteran was advised that his total annual income exceeded 
the income limit for a veteran with dependents in 2002 of 
$12,516.00.

The veteran and his wife appeared before the Board in October 
2005 and related their desire to have medical expenses 
considered in determining whether their household income 
exceeded legislative income limits.  The veteran's wife 
testified that she had been working to meet financial 
obligations and that an updated financial report would be 
submitted.  Unfortunately, neither the veteran nor his wife 
have submitted financial information to verify the amount of 
their household income and/or the amount of unreimbursed 
medical expenses.

VA shall pay to each veteran of a period of war who meets the 
service requirements of 38 U.S.C.A. Section 1521(j) and who 
is permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct, pension benefits as prescribed by law.  As noted 
above, the veteran is deemed entitled to VA pension benefits 
based on his service and medical disability.  In order to be 
eligible to receive pension benefits, however, a veteran must 
meet the net worth requirements of 38 C.F.R. Section 3.274 
and have an annual income not in excess of the maximum annual 
pension rate specified in 38 C.F.R. Section 3.23.

In determining annual income, all payments of any kind and 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. Section 3.272.  In 
general, payments from the Social Security Administration are 
countable as income.  See 38 C.F.R. § 3.262(f).  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, or quarterly, and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  See 38 C.F.R. § 3.271(a)(1).  Nonrecurring 
income, received or anticipated on a one-time basis during a 
12-month annualization period, will be counted as income for 
a full 12-month annualization period following receipt of the 
income.  See 38 C.F.R. § 3.271(a)(1), (3).  Some forms of 
income are excludable from countable income for the purpose 
of determining entitlement to improved pension.  See 38 
C.F.R. § 3.72. Medical expenses in excess of 5 percent of the 
MAPR (maximum amount per regulation), which have been paid, 
fall into this category of excludable income to the extent 
they were paid.  See 38 C.F.R. § 3.272(g)(1)(iii).  The 
maximum annual rates of pension payable are published in 
Appendix B of VA Manual M21-1 and are to be given the same 
force and effect as if published in VA regulations.  See 38 
C.F.R. § 3.21.  

The facts in this matter are not in dispute, but the veteran 
has not provided appropriate financial statements to support 
his contention that he does not meet the legislative income 
limits due to unreimbursed medical expenses.  The evidence 
currently associated with the veteran's claims folder 
reflects a family income that exceeds income limits and there 
is now evidence that the household income has increased with 
the veteran's wife's income from employment.  Thus, because 
the veteran and his spouse live as a family, all income, 
including that of the veteran's spouse, must be considered 
when determining if the veteran's countable family income 
exceeds the thresholds set by legislators for eligibility to 
receive VA pension benefits.

The Board notes that the veteran discussed medical expenses 
on several occasions in his correspondence and his wife 
mentioned them at their hearing before the Board.  There are 
no formal reports of record to determine if the veteran has 
unreimbursed medical expenses which may be considered 
excludable income notwithstanding a discussion of the need 
for this information at the veteran's hearing before the 
Board in October 2005.  As such, the Board is left with the 
record as it stands which reflects income for the years in 
question that exceeds legislative income limits.  Therefore, 
eligibility criteria for nonservice-connected pension 
benefits are not met and the veteran's appeal is denied.


ORDER

Eligibility for nonservice-connected pension benefits based 
on income is not shown; the appeal is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


